Exhibit 10.39
SYNOVUS FINANCIAL CORP.
Annual Base Salaries for Named Executive Officers
     Set forth below are the base salaries for persons identified as “named
executive officers” of Synovus Financial Corp. (”Synovus”) for the year ended
December 31, 2009, as approved by the Compensation Committee of the Board of
Directors:

              Name   Position   Base Salary
Richard E. Anthony
  Chairman of the Board and Chief Executive Officer   $ 928,200  
Thomas J. Prescott
  Executive Vice President and Chief Financial Officer   $ 387,000  
Elizabeth R. James
  Vice Chairman, Chief People Officer and Secretary   $ 431,000  
Mark G. Holladay
  Executive Vice President and Chief Risk Officer   $ 315,000  
Samuel F. Hatcher
  Executive Vice President, General Counsel and Secretary   $ 325,000  

